207 Pa. Superior Ct. 526 (1966)
Meyers
v.
Aetna Life Insurance Company, Appellant.
Superior Court of Pennsylvania.
Argued March 23, 1966.
April 26, 1966.
*527 Before ERVIN, P.J., WRIGHT, WATKINS, MONTGOMERY, JACOBS, HOFFMAN, and SPAULDING, JJ.
George M. Brodhead, with him Donald M. Tucker, Peter C. Paul, and Rawle & Henderson, for appellant.
M. Carton Dittmann, Jr., with him Morris Cheston, Jr., and Ballard, Spahr, Andrews & Ingersoll, for appellee.
OPINION PER CURIAM, April 26, 1966:
The order of the Court of Common Pleas of Philadelphia County is affirmed on the opinion of Judge CHARLES A. WATERS for the court below, reported at 39 Pa. D. & C. 2d 1.